 


114 HR 5102 IH: Interior Immigration Enforcement Act
U.S. House of Representatives
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5102 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2016 
Mr. Culberson (for himself, Mr. King of Iowa, Mr. Sessions, Mr. Babin, Mr. Jody B. Hice of Georgia, Mr. Ratcliffe, and Mr. Grothman) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to establish a criminal penalty for an alien who lacks lawful immigration status and is present in the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Interior Immigration Enforcement Act.  2.Crime of unlawful presence in the United StatesSection 275 of the Immigration and Nationality Act (8 U.S.C. 1325) is amended by adding at the end the following: 
 
(e)Any alien who is age 18 or older and who knowingly lacks lawful immigration status and is present in the United States shall, for the first commission of any such offense, be fined under title 18, United States Code, or imprisoned not more than 6 months, or both, and, for a subsequent commission of any such offense, be fined under title 18, United States Code, or imprisoned not more than 2 years, or both..  